COURT OF APPEALS OF VIRGINIA


              Present: Judges Beales, Malveaux and Causey
UNPUBLISHED



              PHAEDRA BATES SCHREINER
                                                                                MEMORANDUM OPINION*
              v.      Record No. 0917-21-3                                          PER CURIAM
                                                                                   OCTOBER 4, 2022
              COMMONWEALTH OF VIRGINIA


                                FROM THE CIRCUIT COURT OF THE CITY OF LYNCHBURG
                                              J. Fredrick Watson, Judge

                                (Joseph A. Sanzone; Sanzone & Baker, L.L.P., on brief), for
                                appellant.

                                (Jason S. Miyares, Attorney General; Robin M. Nagel, Assistant
                                Attorney General, on brief), for appellee.


                      The trial court convicted appellant of driving while intoxicated, in violation of Code

              § 18.2-266. On appeal, appellant contends that the evidence is insufficient to support her

              conviction and that the trial court erred when it allowed a police officer to testify as an expert. After

              examining the briefs and record in this case, the panel unanimously holds that oral argument is

              unnecessary because “the appeal is wholly without merit.” Code § 17.1-403(ii)(a); Rule 5A:27(a).

              We affirm the trial court’s decision.

                                                         BACKGROUND

                      “In accordance with familiar principles of appellate review, the facts will be stated in the

              light most favorable to the Commonwealth, the prevailing party [below].” Poole v. Commonwealth,

              73 Va. App. 357, 360 (2021) (quoting Gerald v. Commonwealth, 295 Va. 469, 472 (2018)). In

              doing so, we discard any of appellant’s conflicting evidence, and regard as true all credible evidence


                      *
                          Pursuant to Code § 17.1-413, this opinion is not designated for publication.
favorable to the Commonwealth and all inferences that may reasonably be drawn from that

evidence. Gerald, 295 Va. at 473.

       On August 19, 2020, Fleming Taylor departed a mechanic’s shop in Boonsboro. While

driving she observed a vehicle, driven by appellant, swerving back and forth “from the turning lane

to the regular driving lane.” Taylor passed appellant but continued to observe appellant in her

rearview mirror. Appellant continued to drift in-between lanes and almost rear-ended Taylor more

than once. As Taylor and appellant merged onto the expressway, appellant, now in front of Taylor,

went up onto the curb then swerved into oncoming traffic as a tractor trailer approached. Appellant

swerved back in front of Taylor in time to avoid a head-on collision. Taylor called police dispatch.

       Taylor followed appellant until they arrived at a Smoothie King restaurant. When police

arrived, Taylor identified appellant’s car as the vehicle that had been swerving across the road.

Taylor testified that appellant was the driver, and that no other person exited the vehicle while she

waited for police to arrive at Smoothie King.

       Lynchburg Police Officer Mike Bauserman was dispatched to Smoothie King at 2:10 p.m.

When he arrived, he saw the reported vehicle in the drive-thru line. After briefly talking with

Taylor, who had parked behind appellant in the drive-thru, Officer Bauserman approached appellant

and explained that dispatch had received a complaint about her driving behavior. Appellant stated

that “she was very hungry and wanted to get a smoothie.” Officer Bauserman asked if she was

diabetic, to which she responded “no.” During the exchange, appellant removed her sunglasses and

Officer Bauserman observed that her eyes were extremely glassy, bloodshot, and looked puffy as if

she had been crying. When asked if she had been drinking or using any substances, appellant stated

that “she woke up thirty minutes ago and wanted a Smoothie King.” He asked her if she had been

crying and appellant responded that she preferred not to answer the question. Unprompted,

appellant stated that she had just found out her boyfriend had cheated on her.

                                                 -2-
         While appellant sat in her vehicle, Officer Bauserman performed a brief horizontal gaze

nystagmus test. He noticed that appellant had difficulty keeping her head steady while she followed

his finger with her eyes. During the test, appellant initially stated that she last consumed alcohol

around 8:00 p.m. the evening before but later stated that her last drink was around 9:30 p.m.

Appellant then offered to sit in her vehicle for three hours and drink her smoothie before driving

again.

         Officer Bauserman asked appellant to pull her car out of the drive-thru line and into an

empty parking space. Appellant did not listen to Officer Bauserman’s instructions and struck the

curb twice. When appellant could not perform the maneuver, Officer Bauserman asked her to turn

off the vehicle, step out, and hand him the keys. Officer Bauserman testified that appellant had

difficulty unbuckling her seatbelt and standing outside of the vehicle.

         Officer Bauserman testified that he had over eighty hours of field sobriety test training. He

affirmed that he had specific training with intoxicated driving and the performance of standard and

non-standard field sobriety tests and had worked over 110 driving impairment cases in his 21-year

career. The Commonwealth moved for Officer Bauserman to be qualified as an expert in the

administration of field sobriety tests. Appellant objected, arguing that Officer Bauserman could not

testify as to what caused appellant’s poor performance on the field sobriety tests. Appellant

conceded that Officer Bauserman could be qualified as an expert in field sobriety test

administration. Over appellant’s objection, the trial court qualified Officer Bauserman as an expert

and allowed him to testify as to causation.

         Once appellant was outside the vehicle, Officer Bauserman performed an involuntary eye

movement test. He testified that appellant had considerable eye movement. He then asked

appellant to complete the nine-step walk and turn test. Appellant was not able to maintain the

instructional stance and had trouble balancing. During the test she used her arms for balance, did

                                                  -3-
not touch heel to toe, and took ten steps instead of nine. Officer Bauserman testified that these were

all indicators of impairment. Officer Bauserman then had appellant stand on one leg. She had

difficulty following instructions, raised her foot immediately, used her arms for balance, and

counted incorrectly. Finally, Officer Bauserman administered a nonstandard test. He requested that

she say the alphabet from A to Z without singing it. Appellant said the alphabet, but she repeated

“O, P” before proceeding normally through the rest.

         Given the multiple indicators of impairment, Officer Bauserman offered appellant a

preliminary breath test and placed her under arrest at 2:32 p.m. At the magistrate’s office, appellant

submitted a breath sample test, and the results showed a BAC of .06.

         On cross-examination Officer Bauserman agreed that appellant was cooperative during the

stop. He also acknowledged that people have different physical capabilities and that he was not

familiar with appellant, had never given her a field sobriety test before, and did not know what her

sober baseline would be. Officer Bauserman further acknowledged that he had not seen appellant’s

driving behavior until he asked her to back her car out of the drive-thru line and into a parking

space.

         Upon the conclusion of the Commonwealth’s evidence, appellant moved to strike, arguing

that the evidence was insufficient to convict her of driving while intoxicated. The trial court denied

the motion.

         Appellant testified in her own defense. She disagreed with Taylor’s characterization of her

driving. Appellant revealed that her previous boyfriend had attempted to kill her and because of

that experience she had been diagnosed with PTSD. She testified that when Officer Bauserman

unexpectedly knocked on her window her emotions were magnified, and she became extremely

uncomfortable. She admitted that she had been crying in her car before speaking with Officer

Bauserman. She stated that English is not her first language, and that she had difficulty both

                                                 -4-
understanding Officer Bauserman’s instructions and saying the alphabet. On cross-examination,

appellant admitted that she drank tequila shots as well as drinks mixed with tequila on an empty

stomach before she fell asleep at 3:00 a.m. on the morning of the incident. She explained that she

was drinking into the early morning because she was upset upon learning that her boyfriend had

slept with a co-worker.

       After the defense rested its case, appellant incorporated a renewed motion to strike within

her closing argument. Appellant argued that anyone surprised by an officer at their window would

be nervous and perform poorly on any tests they may be given. This fact coupled with appellant’s

PTSD, she argued, caused her to perform poorly on the field sobriety tests. Appellant was also

distraught by the recent discovery of her boyfriend’s infidelity and had been crying in her vehicle

before Officer Bauserman appeared. Additionally, she argued that the Commonwealth did not offer

any evidence that she could physically perform any of the movements that Officer Bauserman

requested of her. Finally, appellant argued that Taylor’s characterization of her driving was

incorrect and should not be believed.

       The trial court made certain factual findings before pronouncing its verdict, noting that it

was required to consider the totality of the circumstances. The trial court found that Taylor and

Officer Bauserman were credible. Appellant had swerved in the traffic lanes several times,

including into oncoming traffic, struck at least one curb, and almost collided with the rear of

Taylor’s vehicle. Appellant’s eyes were extremely glassy and bloodshot. When Officer Bauserman

asked appellant to move her vehicle from the drive-thru lane to a parking spot, she hit a curb. She

then had trouble exiting her vehicle and standing. Appellant performed poorly on all three

standardized field sobriety tests. The court convicted appellant of driving under the influence and

sentenced her to 30 days, with all 30 days suspended for a period of 12 months, and imposed a $250

fine. This appeal follows.

                                                 -5-
                                             ANALYSIS

                                                   I.

       Appellant argues that there is a reasonable hypothesis that her behavior was a result of

something other than alcohol. Officer Bauserman never observed her drink any alcohol, nor did he

smell the odor of alcohol about her person. Instead, he noticed that her eyes were glassy and puffy

as if she had been crying. Appellant had, in fact, been crying and was upset because of her

boyfriend’s infidelity. When Officer Bauserman approached appellant, her PTSD induced her

anxiety. Her distraught demeanor and her PTSD, she argues, caused her poor performance on the

field sobriety tests. Because there is an equally likely explanation for her behavior, she argues the

Commonwealth failed to prove its case.

       “When reviewing the sufficiency of the evidence, ‘[t]he judgment of the trial court is

presumed correct and will not be disturbed unless it is plainly wrong or without evidence to support

it.’” McGowan v. Commonwealth, 72 Va. App. 513, 521 (2020) (alteration in original) (quoting

Smith v. Commonwealth, 296 Va. 450, 460 (2018)). “In such cases, ‘[t]he Court does not ask itself

whether it believes that the evidence at the trial established guilt beyond a reasonable doubt.’” Id.

(alteration in original) (quoting Secret v. Commonwealth, 296 Va. 204, 228 (2018)). “Rather, the

relevant question is whether ‘any rational trier of fact could have found the essential elements of the

crime beyond a reasonable doubt.’” Vasquez v. Commonwealth, 291 Va. 232, 248 (2016) (quoting

Williams v. Commonwealth, 278 Va. 190, 193 (2009)). “If there is evidentiary support for the

conviction, ‘the reviewing court is not permitted to substitute its own judgment, even if its opinion

might differ from the conclusions reached by the finder of fact at the trial.’” McGowan, 72

Va. App. at 521 (quoting Chavez v. Commonwealth, 69 Va. App. 149, 161 (2018)).

       “The fact finder, who has the opportunity to see and hear the witnesses, has the sole

responsibility to determine their credibility, the weight to be given their testimony, and the

                                                 -6-
inferences to be drawn from proven facts.” Commonwealth v. McNeal, 282 Va. 16, 22 (2011)

(quoting Taylor v. Commonwealth, 256 Va. 514, 518 (1998)). “In its role of judging witness

credibility, the fact finder is entitled to disbelieve the self-serving testimony of the accused and

to conclude that the accused is lying to conceal [her] guilt.” Flanagan v. Commonwealth, 58

Va. App. 681, 702 (2011) (quoting Marable v. Commonwealth, 27 Va. App. 505, 509-10

(1998)).

       “The ‘reasonable hypothesis of innocence’ concept is also well defined. The

Commonwealth need exclude only reasonable hypotheses of innocence that ‘flow from the

evidence itself, and not from the imagination’ of the defendant.” Kelley v. Commonwealth, 69

Va. App. 617, 629 (2019) (quoting Pijor v. Commonwealth, 294 Va. 502, 512 (2017)). “It is

firmly established that ‘[c]ircumstantial evidence is competent and is entitled to as much weight

as direct evidence provided that the circumstantial evidence is sufficiently convincing to exclude

every reasonable hypothesis except that of guilt.’” Id. (quoting Pijor, 294 Va. at 512).

“[M]erely because [a] defendant’s theory of the case differs from that taken by the

Commonwealth does not mean that every reasonable hypothesis consistent with [her] innocence

has not been excluded. What weight should be given evidence is a matter for the [factfinder] to

decide.” Edwards v. Commonwealth, 68 Va. App. 284, 301 (2017) (second alteration in original)

(quoting Haskins v. Commonwealth, 44 Va. App. 1, 9 (2004)). “By finding [a] defendant guilty,

therefore, the factfinder ‘has found by a process of elimination that the evidence does not contain

a reasonable theory of innocence.’” Id. (quoting Haskins, 44 Va. App. at 9). “While a factfinder

may not arbitrarily disregard a reasonable doubt, whether ‘the hypothesis of innocence is

reasonable is itself a “question of fact,” subject to deferential appellate review.’” Burton v.

Commonwealth, 58 Va. App. 274, 285-86 (2011) (quoting Clanton v. Commonwealth, 53

Va. App. 561, 572-73 (2009) (en banc)).

                                                 -7-
       “It shall be unlawful for any person to drive or operate any motor vehicle . . . while such

person is under the influence of alcohol.” Code § 18.2-266(ii).

               If there was at that time in excess of 0.05 percent but less than 0.08
               percent by weight by volume of alcohol in the accused’s blood or
               0.05 grams but less than 0.08 grams per 210 liters of the accused’s
               breath, such facts shall not give rise to any presumption that the
               accused was or was not under the influence of alcohol intoxicants
               at the time of the alleged offense, but such facts may be considered
               with other competent evidence in determining the guilt or
               innocence of the accused.

Code § 18.2-269(A)(2).

       Because the trial court found appellant guilty, it is assumed the trial court “found by a

process of elimination that the evidence does not contain a reasonable theory of innocence.”

Edwards, 68 Va. App. at 301 (quoting Haskins, 44 Va. App. at 9). Additionally, the record

establishes that the trial court considered appellant’s hypothesis of innocence. The court noted

that appellant’s “eyes were extremely glassy and bloodshot and . . . that she was crying or had

been crying at the time and that could be an alternative explanation” for her driving behavior.

Ultimately, the trial court disregarded that hypothesis because it found the testimony of Taylor

and Officer Bauserman to be more credible than appellant’s testimony. Because the trial court

considered appellant’s hypothesis and rejected it, we will only reverse the trial court’s decision

to convict appellant if it is “plainly wrong or without evidence to support it.” Kelly v.

Commonwealth, 41 Va. App. 250, 257 (2003) (en banc) (quoting Davis v. Commonwealth, 39

Va. App. 96, 99 (2002)).

       Considering all the evidence in the light most favorable to the Commonwealth, there is

no basis to disturb the trial court’s verdict. The trial court heard testimony that appellant was

swerving in-between her lanes of travel and into oncoming traffic. While driving, appellant hit

the curb at least once and almost rear-ended Taylor. Officer Bauserman observed appellant run

onto a curb when she attempted to exit the drive thru. When appellant exited the vehicle, she
                                                -8-
fumbled with her seatbelt and had difficulty standing. While performing the standard field

sobriety tests, appellant had difficulty balancing, did not listen to instructions, and had

involuntary eye movements. Finally, appellant had a BAC of .06. From this testimony, the trial

court could reasonably infer that appellant was driving under the influence. For all of these

reasons, we will not disturb the trial court’s findings on appeal.

                                                   II.

        Appellant argues that the trial court erred by qualifying Officer Bauserman as an expert in

“physiology and related fields.” She argues that Officer Bauserman’s training in the administration

of sobriety tests is “not a substitute for proper expert testimony or a springboard to a deficient

opinion on the causation of the physiological condition of a suspect, not stated to a reasonable

medical certainty.” Because Officer Bauserman failed to inquire about appellant’s PTSD diagnosis

when he stopped her, she argues that his opinion testimony was speculative and lacked a proper

foundation.

        The Commonwealth emphasizes that the trial court qualified Officer Bauserman as an

expert in field sobriety test administration and not, as appellant claims, as an expert in physiology

and related fields. The Commonwealth argues that because this assignment of error does not

address any ruling the trial court made, Rule 5A:20 bars us from considering it. We agree.

        An appellant’s opening brief must list

                clearly and concisely and without extraneous argument, the
                specific errors in the rulings below—or the issue(s) on which the
                . . . court appealed from failed to rule—upon which the party
                intends to rely, or the specific existing case law that should be
                overturned, extended, modified or reversed. An exact reference to
                the page(s) of the transcript, written statement of facts, record, or
                appendix where the alleged error has been preserved in the trial
                court . . . from which the appeal is taken must be included with
                each assignment of error.




                                                  -9-
Rule 5A:20(c). An assignment of error is insufficient if it “does not address the findings, rulings, or

failures to rule on issues in the trial court . . . from which an appeal is taken, or which merely states

that the judgment or award is contrary to the law and the evidence.” Rule 5A:20(c)(2).

        The record does not support appellant’s assertion that the trial court qualified Officer

Bauserman as “an expert in physiology and related fields.” Instead, the Commonwealth offered

Officer Bauserman as “an expert with regards to the field sobriety tests administration.”

Appellant’s counsel did not object to Officer Bauserman being qualified as an expert in the

administration of field sobriety tests. Instead, counsel objected to Officer Bauserman opining on

what caused appellant to perform poorly on the field sobriety tests. The trial court overruled

appellant’s objection stating “[h]e will be allowed to offer opinions in that field.” Because the

Commonwealth offered Officer Bauserman as an expert in field sobriety tests administration, it is

assumed “the field” the trial court referred to was field sobriety tests administration. This Court will

not consider an argument that does not address the actual ruling of the trial court. Teleguz v.

Commonwealth, 273 Va. 458, 471 (2007) (holding that “these assignments of error do not address a

ruling made by the trial court and we do not consider them.”). Accordingly, we need not address

this issue.

        Nevertheless, we note that “the admissibility of expert testimony is within the sound

discretion of the trial court, and that court’s decision will not be disturbed absent an abuse of

discretion.” Midgette v. Commonwealth, 69 Va. App. 362, 375 (2018) (quoting Patterson v.

Commonwealth, 3 Va. App. 1, 11 (1986)). “[A]n expert witness ‘cannot give his opinion upon

the precise or ultimate fact in issue, which must be left to the jury or the court trying the case

without a jury for determination.’” Id. at 376 (quoting Llamera v. Commonwealth, 243 Va. 262,

264-65 (1992)); see also Rule 2:704(b) (prohibiting an expert witness from testifying “on the

ultimate issues of fact” in a criminal case).

                                                  - 10 -
        Officer Bauserman testified that he had over eighty hours of field sobriety test training. He

affirmed that he had specific training with regards to DUIs and the performance of standard and

non-standard field sobriety tests. He attested that he had worked over 110 driving impairment cases

in his 21-year career. His training and experience provided a sufficient foundation to qualify him as

an expert in the administration of field sobriety tests. Thus, the trial court did not abuse its

discretion when it admitted him as an expert in that field. Furthermore, Officer Bauserman never

testified that alcohol caused appellant’s poor performance. Instead, he testified to his observations

of appellant while conducting field sobriety tests. He testified that appellant had poor balance,

involuntary eye movements, and failed to follow directions during the various field sobriety tests.

Based on his training and experience, these observations, he stated, were indicators that she was

likely impaired. Officer Bauserman’s testimony regarding appellant’s inability to perform the

sobriety tests did not opine about any precise or ultimate fact in issue. These observations were all

facts that were personally known to Officer Bauserman and not improper expert testimony. Thus,

the trial court did not abuse its discretion when it admitted and considered this testimony.

                                            CONCLUSION

        For the foregoing reasons, the circuit court’s judgment is affirmed.

                                                                                                   Affirmed.




                                                  - 11 -